PER CURIAM HEADING



   NO. 12-03-00148-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

CHRISTOPHER WAYNE HARRISON,§
	APPEAL FROM THE 349TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

PATRICIA WALKER, ET AL,
APPELLEES§
	ANDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P.  42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was
due to have been filed at the time the appeal was perfected, i.e., May 15, 2003.  See Tex. R. App.
P. 32.1.  On May 20, 2003, this court notified Appellant that the docketing statement was past due
and it allotted Appellant until June 4, 2003 to file it. 
	When Appellant again failed to file the docketing statement, on June 11, 2003, this court
issued a second notice advising him that the docketing statement was past due and giving him
until June 26, 2003, to comply with Rule 32.1.  The notice further provided that failure to comply
with this second notice would result in the appeal being presented for dismissal in accordance
with Rule 42.3.  The time for filing the docketing statement under this second notice has expired,
and Appellant has not filed the docketing statement as required by Rule 32.1 and the court's
notices.


	Appellant having failed, after notice, to comply with Rule 32.1, the appeal is dismissed. 
Tex. R. App. P. 42.3(c).

Opinion delivered June 30, 2003.
Panel consisted of Worthen, C.J., and Griffith, J.



































(PUBLISH)